Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include a first electrode plate that is electrically coupled to the positive electrode pad, the first electrode plate having a flat plate portion; and a second electrode plate that is electrically coupled to the negative electrode pad, the second electrode plate having a flat plate portion, wherein the flat plate portion of the first electrode plate and the flat plate portion of the second electrode plate are arranged in a parallel-plate configuration within the housing.
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 12 and 13 there is no teaching, suggestion, or motivation for combination in the prior art to include the flat plate portion of the first electrode plate and the flat plate portion of the second electrode plate are arranged in a parallel-plate configuration within the housing, wherein the flat plate portion of the first electrode plate and the flat plate portion of the second electrode plate extend outside of the housing, and the flat plate portion of the first electrode plate and the flat plate portion of the second electrode plate are also arranged in a parallel-plate configuration outside the housing, wherein an insulating spacer is provided between the flat plate portion of the first electrode plate and the flat plate portion of the second electrode plate outside the housing, and wherein an insulating member is provided between the flat plate portion of the first electrode plate and the flat plate portion of the second electrode plate within the housing
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893